 Case 2:20-cv-05728-AB-JC Document 23 Filed 11/23/20 Page 1 of 1 Page ID #:219



1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10    ALYSON GREEN, et al.,                      Case No. CV 20-05728 AB (JCx)
11                    Plaintiffs,
12    v.                                         ORDER DISMISSING CIVIL ACTION
13
      GREYSTAR CALIFORNIA, INC., a
14    Delaware Limited Liability Company,
      et al.,
15
                      Defendants.
16
17
           THE COURT has been advised by counsel that the above-entitled action has
18
     been settled;
19
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
20
     costs and without prejudice to the right, upon good cause shown within 90 days, to re-
21
     open the action if settlement is not consummated. This Court retains full jurisdiction
22
     over this action and this Order shall not prejudice any party to this action.
23
24
25   Dated: November 23, 2020         _______________________________________
                                      ANDRÉ BIROTTE JR.
26                                    UNITED STATES DISTRICT JUDGE
27
28
                                                1.
